ORDER
Albert Triebel, Jr., filed this action in federal district court, see 28 U.S.C. § 1346(a)(1), seeking to recoup $380 in income tax on the ground that social security benefits are not taxable. The court dismissed his complaint sua sponte for failure to state a claim. Triebel appeals, but his argument that I.R.C. § 86, 26 U.S.C. § 86, is unconstitutional because the Sixteenth Amendment allows Congress to tax only “income” and not “benefits” is patently frivolous.
We therefore AFFIRM the judgment of the district court, and ORDER Triebel to show cause why he should not be sanctioned for filing a frivolous appeal. See Fed. R.App. P. 38. He has 21 days to file a response.